             Case 2:20-cr-00002-RSL Document 1 Filed 09/27/19 Page 1 of 8



 1                                                Chief Magistrate Judge Brian A. Tsuchida
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8
 9
     UNITED STATES OF AMERICA,                    NO. MJ19-460
10
                              Plaintiff,
11                                                COMPLAINT for VIOLATION
12                    v.
                                                  Title 18, United States Code, Section 922(g)(1)
13
14 LOREASA JOSEPH MISIPATI,
15                   Defendant.
16
17         BEFORE, The Honorable Brian A. Tsuchida, United States Chief Magistrate
18 Judge, U.S. Courthouse, Seattle, Washington.
19         The undersigned complainant being duly sworn states:
20                                         COUNT 1
                               (Felon in Possession of a Firearm)
21
22         On or about April 24, 2019, in the city of Auburn, Muckleshoot Indian
23 Reservation, within the Western District of Washington, the Defendant, LOREASA
24 JOSEPH MISIPATI, knowing he had been convicted of the following crimes punishable
25 by a term of imprisonment exceeding one year, to wit:
26     • Unlawful Possession of a Firearm First Degree, Superior Court of Washington for
         King County, cause number 15-1-05022-9 KNT, dated December 18, 2015;
27
28
     COMPLAINT/MISIPATI - 1                                            UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5200
     USAO# 2019R00416
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
                 Case 2:20-cr-00002-RSL Document 1 Filed 09/27/19 Page 2 of 8



1       • Attempting to Elude a Pursuing Police Vehicle, Superior Court of Washington for
2         King County, cause number 15-1-05022-9 KNT, dated December 18, 2015;
        • Unlawful Possession of a Firearm First Degree, Superior Court of Washington for
3         King County, cause number 15-1-03715-0 KNT, dated December 18, 2015;
4
     did knowingly possess in and affecting interstate and foreign commerce, the following
5
     firearms: a Sturm, Ruger & Co. .40 caliber pistol, model SR40; Bryco Arms .22 caliber
6
     pistol, model J22; Forjas Taurus S.A. .45 caliber pistol, model PT 945 Deluxe; and two
7
     Autauga MKII, .32 caliber pistols; all of which had been shipped and transported in
8
     interstate and foreign commerce.
9
            All in violation of Title 18, United States Code, Section 922(g)(1).
10
                                  AFFIANT’S BACKGROUND
11
            1.      I am a Special Agent of the Federal Bureau of Investigation (FBI), and have
12
     been employed with the FBI since September 17, 2017. I am currently assigned to the
13
     violent crime/organized crime squad in the Seattle, Washington office. As an FBI
14
     Special Agent, I have investigated a variety of narcotics and firearm related crimes,
15
     including cases involving possession and distribution of narcotics, illegal trafficking of
16
     firearms, and unlawful possession of firearms and ammunition.
17
            2.      During my FBI career, I have been involved in narcotics and felon in
18
     possession of firearms and ammunition arrests and search warrants in drug trafficking,
19
     organized crime, and trafficking of stolen property cases. I have authored affidavits in
20
     support of federal warrant applications, participated in executing state and federal
21
     warrants, and have interviewed drug and firearms traffickers and informants with
22
     knowledge of drug and firearms trafficking. I have also served as a case agent on prior
23
     federal criminal investigations into Drug Trafficking Organizations and other criminal
24
     activity. I have participated in the debriefing of defendants, witnesses, and informants,
25
     during which time I have discussed with them their criminal activity, to include drug
26
     trafficking, firearms possession, and avoiding law enforcement detection, among other
27
28
      COMPLAINT/MISIPATI - 2                                                UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5200
      USAO# 2019R00416
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 2:20-cr-00002-RSL Document 1 Filed 09/27/19 Page 3 of 8



 1 crimes and activities. I have also discussed with and learned from other law enforcement
 2 investigators regarding these matters as well.
 3         3.      The facts in this affidavit come from my personal observations, my training
 4 and experience, and information obtained from other law enforcement officers and
 5 witnesses. I have also read reports written by law enforcement officers regarding the
 6 incident in this case. This affidavit is intended to show merely that there is sufficient
 7 probable cause for the above charge and does not set forth all of my knowledge about this
 8 matter.
 9                               SUMMARY OF PROBABLE CAUSE
10         4.      On April 24, 2019, at approximately 8:39 a.m., King County Sheriff’s
11 Deputy Dylan Fitzpatrick was on the Muckleshoot Indian Reservation at the Muckleshoot
12 Bingo Hall attempting to locate J.M., a person who was the subject of an outstanding
13 warrant. Deputy Fitzpatrick had located a vehicle parked in the Muckleshoot Bingo Hall
14 parking lot, a blue Dodge Charger bearing Washington state license plate ADH7016, that
15 was registered to J.M.
16         5.      The Muckleshoot Bingo Hall security staff told Deputy Fitzpatrick that
17 there were approximately 20 people in the Bingo Hall at that time. The Muckleshoot
18 Casino/Bingo surveillance team notified Deputy Fitzpatrick that a male and female had
19 exited the blue Dodge Charger and were still inside the Bingo Hall in Room #1.
20         6.      Deputy Fitzpatrick, assisted by Detective Eric Shuty, located and made
21 contact with the male and female, who had exited the blue Dodge Charger, inside the
22 Bingo Hall. The male closely matched the physical description of the warrant subject,
23 J.M. Deputy Fitzpatrick asked the male and female if the blue Dodge Charger in the
24 parking lot belonged to them and they both said “yes.” The male refused to give his
25 name and told Deputy Fitzpatrick to contact his lawyer. The male was detained until the
26 deputy could determine whether he was the warrant subject or not. The male then told
27 the deputy that he would talk to them away from the Bingo Hall security officers.
28
     COMPLAINT/MISIPATI - 3                                                UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5200
     USAO# 2019R00416
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                Case 2:20-cr-00002-RSL Document 1 Filed 09/27/19 Page 4 of 8



 1         7.      Deputy Fitzpatrick and Detective Shuty escorted the male and female out of
 2 the Bingo Hall to Deputy Fitzpatrick’s vehicle. Once outside, the female was told she
 3 was free to leave but she voluntarily remained with the male while Deputy Fitzpatrick
 4 and Detective Shuty investigated the identity of the male. The female identified herself
 5 as Alexandra Anderson. The male told Deputy Fitzpatrick that his name was LOREASA
 6 MISIPATI and that he was not the warrant subject who they were looking for, but that he
 7 had an outstanding Department of Corrections (“DOC”) warrant. Detective Shuty
 8 confirmed that MISIPATI had several warrants, including a felony DOC warrant and
 9 confirmed MISIPATI’s identity using a prior booking photograph. MISIPATI was
10 placed under arrest on his DOC warrant.
11         8.      During a post-arrest search of MISIPATI, Deputy Fitzpatrick located a
12 9mm round of live ammunition in MISIPATI’s right jean pocket. MISIPATI was placed
13 in the back seat of the patrol car, at which point MISIPATI asked Deputy Fitzpatrick if
14 Anderson could be handcuffed and sit in the car with MISIPATI. Deputy Fitzpatrick
15 knew from his training and experience that suspects will often asked to be placed into
16 handcuffs to avoid looking like they are cooperating with law enforcement. Anderson
17 agreed to be handcuffed and frisked. Anderson had a large red purse that she had been
18 carrying during the entire contact with law enforcement. Deputy Fitzpatrick took
19 Anderson’s purse and placed it on the hood of his patrol vehicle, at which point the
20 deputy noticed that the purse was oddly heavy. Anderson was frisked and placed into the
21 back of the patrol car with MISIPATI.
22         9.      While still at the Bingo Hall, Deputy Fitzpatrick and Detective Shuty were
23 approached by Bingo Hall Security Officer Peter Laussen. Laussen advised that he had
24 been asking MISIPATI his name for the purpose of trespassing MISIPATI from the
25 property. During the conversation between Laussen and MISIPATI, which was in
26 Samoan, MISIPATI told Laussen that there was a gun in the car and not to tell the police.
27 Deputy Fitzpatrick walked to the Dodge Charger, which MISIPATI had already admitted
28 to driving, and through the window, in plain view, observed a 9mm round of live
     COMPLAINT/MISIPATI - 4                                              UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5200
     USAO# 2019R00416
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
              Case 2:20-cr-00002-RSL Document 1 Filed 09/27/19 Page 5 of 8



 1 ammunition on the driver’s seat and another 9mm round of live ammunition on the
 2 driver’s side floorboard of the vehicle.
 3         10.    Deputy Fitzpatrick read MISIPATI and Anderson their Miranda rights off
 4 of his department issued Miranda Warning card. When asked if they understood their
 5 rights, both MISIPATI and Anderson verbally acknowledged by saying “yes.” When
 6 asked if they would be willing to talk to Deputy Fitzpatrick, both MISIPATI and
 7 Anderson verbally acknowledge by saying “yes.”
 8         11.    Deputy Fitzpatrick asked MISIPATI if there were any firearms in the
 9 vehicle. MISIPATI admitted that there were firearms in the vehicle, including one under
10 the driver’s seat, and some heroin in the trunk. Deputy Fitzpatrick asked Anderson if
11 there were any narcotics or weapons in her purse. Anderson admitted that there were six
12 grams of methamphetamine and two firearms in her purse. Anderson would not provide
13 consent to search her purse. Deputy Fitzpatrick seized Anderson’s purse for a possible
14 search warrant at a later date.
15         12.    Deputy Fitzpatrick asked MISIPATI if he would provide consent to search
16 the Dodge Charger, and MISIPATI verbally provided his consent. Deputy Fitzpatrick
17 read the Department’s consent to search form to MISIPATI. MISIPATI again agreed to a
18 consent search of the Dodge Charger, signed the consent to search form, and
19 acknowledged that he understood what the form said. After obtaining verbal and written
20 consent to search the vehicle, Deputy Fitzpatrick and Detective Shuty conducted a search
21 of the Dodge Charger. During the vehicle search, MISIPATI was approximately 10 feet
22 from the vehicle with a view of the on-going search, and was free to revoke or limit the
23 search at any time. Anderson was taken out of the patrol car and uncuffed prior to the
24 vehicle search. Anderson was again told that she was free to leave at any time, but that if
25 she wanted to take the car, she would need to wait until the search was completed.
26 Anderson stated she would wait for the search to be completed and asked to talk with
27 MISIPATI while Deputy Fitzpatrick and Detective Shuty searched the vehicle, which
28 was permitted.
     COMPLAINT/MISIPATI - 5                                              UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5200
     USAO# 2019R00416
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
              Case 2:20-cr-00002-RSL Document 1 Filed 09/27/19 Page 6 of 8



 1         13.    Underneath the driver’s seat of the vehicle, Detective Shuty located a
 2 loaded Sturm, Ruger & Co. .40 caliber pistol, model SR40, bearing serial number 342-
 3 57699, and an extended 9mm magazine. There were several loose rounds of live
 4 ammunition of various calibers located in both the driver’s and passenger’s area. In a
 5 backpack in the truck of the vehicle, Deputy Fitzpatrick located two more firearms, live
 6 ammunition, suspected methamphetamine, and suspected heroin. One of the firearms
 7 found in the backpack was a loaded Forjas Taurus S.A. .45 caliber pistol, model PT 945
 8 Deluxe, bearing serial number NWA 26209. The other firearm found in the backpack
 9 was a Bryco Arms .22 caliber pistol, model J22, bearing serial number 644701.
10 Detective Shuty took photographs of the evidence recovered from the vehicle prior to the
11 evidence being seized.
12         14.    After the search was completed, MISIPATI asked to speak with Deputy
13 Fitzpatrick. MISIPATI told the deputy that the firearms were most likely stolen.
14 MISIPATI stated he was taking responsibility for “whatever was found in Anderson’s
15 purse” because MISIPATI had asked her to hold it for him.
16         15.    MISIPATI was transported to Enumclaw city jail where he was booked for
17 his DOC warrant. The vehicle was released to Anderson. The evidence seized from the
18 vehicle was transported to the King County Sheriff’s Office Muckleshoot Substation
19 where the suspected methamphetamine and heroin were weighed and field tested by
20 Detective Shuty. The suspected methamphetamine weighed approximately 2.4 grams,
21 without packaging, and a NARCO field test kit produced a presumptively positive result
22 for methamphetamine. The suspected heroin weighed approximately 97.0 grams, without
23 packaging, and a NIK field test kit produced a presumptively positive result for heroin.
24         16.    A search of Anderson’s purse revealed two additional .32 caliber pistols, an
25 Autauga MK II pistol serial number A0159 and an Autauga MK II pistol serial number
26 A1220.
27         17.    Special Agent Claudia Grigore of the Bureau of Alcohol, Tobacco,
28 Firearms and Explosives (ATF), a recognized “interstate nexus” expert who has received
     COMPLAINT/MISIPATI - 6                                              UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5200
     USAO# 2019R00416
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
                 Case 2:20-cr-00002-RSL Document 1 Filed 09/27/19 Page 7 of 8



 1 specialized training in identifying the manufacturers and/or importers of firearms and
 2 ammunition, has reviewed the make, model, caliber, and serial numbers of the above
 3 firearms located by Deputy Fitzpatrick and Detective Shuty in the blue Dodge Charger
 4 and Anderson’s purse. Based on her review, Special Agent Grigore has opined that all
 5 five firearms meet the definition of “firearm” under federal law and that each of the three
 6 firearms was manufactured outside the State of Washington. Therefore, the above
 7 firearms necessarily had previously traveled in interstate or foreign commerce before
 8 being recovered in King County, Washington.
 9         18.      Finally, I have reviewed certified copies of court records showing that
10 LOREASA JOSEPH MISIPATI has been convicted for the following crimes punishable
11 by imprisonment for a term exceeding one year:
12      • Unlawful Possession of a Firearm First Degree, Superior Court of Washington for
13        King County, cause number 15-1-05022-9 KNT, dated December 18, 2015;

14      • Attempting to Elude a Pursuing Police Vehicle, Superior Court of Washington for
15        King County, cause number 15-1-05022-9 KNT, dated December 18, 2015;
16
        • Unlawful Possession of a Firearm First Degree, Superior Court of Washington for
17        King County, cause number 15-1-03715-0 KNT, dated December 18, 2015.
18
        In each of these cases, MISIPATI was sentenced to terms of imprisonment exceeding
19
     one year.
20
   //
21 //
22 //
23
24
25
26
27
28
      COMPLAINT/MISIPATI - 7                                               UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5200
      USAO# 2019R00416
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                  Case 2:20-cr-00002-RSL Document 1 Filed 09/27/19 Page 8 of 8




 1                                                CONCLUSION
 2          19.     Based on the foregoing,     I respectfully   submit that there is probable cause to

 3   believe that LOREASA        JOSEPH MISIPATI,        has committed    the offense of: Felon in

 4   Possession   of a Firearm, in violation of Title 18, United States Code, Sections 922(g)( 1).

 5          I declare under penalty of perjury that the statements       above are true and correct to

 6 the best of my knowledge       and belief.

 7

 8

 9                                                          Specia   gent
                                                            Federal Bureau of Investigat      0
10

11          Based on the Complaint     and Affidavit    sworn to before me, and subscribed          in my

12   presence, the Court hereby finds that there is probable       cause to believe the Defendant
13 committed the offense set forth in the Complaint.
14          DATED this      27th day of September, 2019.
15

16

17                                                          BRIAN A. TSUCHIDA
                                                            United States Chief Magistrate        Judge
18

19
20

21

22

23

24

25

26
27

28

     COMPLAINT/MISIPATI     -8                                                   UNITED STATES ATTORNEY
     USAO# 2019R00416                                                           700 STEWART STREET, SUITE 5200
                                                                                  SEATTLE, W ASHlNGTON 98 I 0 I
                                                                                        (206) 553-7970
